DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S Publication No. 2022/0218931 A1) in view of Rosenkoetter (U.S Patent No. 5,590,644 A) and Chodkowski (U.S Publication No. 2020/0306483 A1, hereinafter Chodkowski ‘483) and Chodkowski (U.S Publication No. 2020/0306484 A1, hereinafter Chodkowski ‘484).
Regarding claim 1, Hara discloses a positive pressure ventilation apparatus, comprising:
a positive pressure mask (mask 100, see Fig. 1 and Paragraph 0031); 
a positive pressure source coupled to the positive pressure mask (mechanical ventilator 124, see Fig. 1 and Paragraph 0034);
the positive pressure mask comprising:
a mask body configured to cover a patient's mouth and nostrils (openings of 101/102, bellows 103 and cover 104, see Fig. 1), the mask body having a patient-contact perimeter (see Fig. 2 and Paragraphs 0037, 0039, the mask body has a contact perimeter at 102 where the bottom portion of the bellows may contact the face), the mask body comprising a flexible concertinaed portion of uniform flexion continuously around the mask body (bellows portion 103, see Fig. 1 and Paragraph 0033; also see Fig. 2, the concertina portion has uniform structure and therefore flexion continuously around the entire circumference of the mask body), the flexible concertinaed portion comprising a plurality of ridges (mountain folds 201, see Fig. 2 and Paragraph 0039), at or adjacent to the patient-contact perimeter to accommodate movement of the patient’s face during use (see Figs. 1-2 and Paragraphs 0037, 0039; The ridges are adjacent to the patient-contact perimeter at opening portion 102 which contacts the patient’s skin), the plurality of ridges configured to be stacked perpendicular to the patient’s face (see Fig. 1-2, the ridges are stacked in a perpendicular direction to the plane of the patient’s face), such that the plurality of ridges are configured to move away from and toward the patient's face (see Paragraph 0039, the bellows portion may compress against the patient’s face and thus the ridges are configured to move toward the face; Release of tension or release of the mask from the face would decompress the bellows and move them away from the face); 
a gas inlet to the mask body configured to be connected to the positive-pressure source (opening portion 101, see Fig. 1; also see Paragraph 0034, portion 101 receives air from ventilator 124 from tube 123).
Hara is silent regarding an exhalation filter positioned on a gas flow path interconnecting the positive-pressure source and positive pressure mask.
Rosenkoetter discloses an exhalation filter (filter disk 46 within HME 12; see Figs. 1-3 and Col. 2 lines 47-50 and Col. 1 lines 45-48) positioned on a gas flow path interconnecting the positive-pressure source and positive pressure mask (see Fig. 1, the filter disk 46 within HME 12 is positioned on the flow path between the gas supply machine 14 and the patient mask 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included an exhalation filter between the positive pressure source and the patient mask, such as that taught by Rosenkoetter, in order to prevent the conveyance of bacteria to and from the patient within the breathing circuit (see Col. 1 lines 45-48 and Col. 2 lines 47-50).
	Hara is silent regarding an adhesive seal positioned at the patient-contact perimeter to secure the mask body to the patient’s face and prevent gas leakage during flexion of the concertinaed portion, the adhesive seal being positioned at the outermost portion of the patient contact perimeter, and the adhesive seal further comprising one or more layers, each layer comprising: one or more cover members, the cover members each comprising: at least one removable tab; and at least one perforation; a dual-sided form carrier with adhesive material on one or both sides.
	Chodkowski ‘483 teaches an adhesive seal (adhesive arrangement 16, see Paragraph 0033 and Fig. 1) positioned at the patient-contact perimeter to secure the mask body to the patient’s face (see Paragraph 0002 and Claim 1, the adhesive arrangement is positioned on the patient-contact perimeter and secures the patient interface 14 to the patient) and prevent gas leakage during flexion of the concertinaed portion (an adhesive interface would prevent gas leakage during the flexion of the bellows of Hara), the adhesive seal being positioned at the outermost portion of the patient contact perimeter (see Fig. 1), and the adhesive seal further comprising one or more layers (see Fig. 1, adhesive arrangement 16 is provided in a layer), each layer comprising: one or more cover members (release film 37, see Fig. 1 and Paragraph 0033; The release film covers/shields the adhesive until application of the adhesive is desired), the cover members each comprising: at least one removable tab (see Paragraph 0033, the adhesive covers the planar surface 28 inclusive of the tabs 34, and the film may cover the adhesive material 36; Thus, the release film 37 includes a tab portion which covers tabs 34); a dual-sided form carrier with adhesive material on one or both sides (adhesive substrate material 26 and adhesive material 36 which covers the substrate, see Fig. 1 and Paragraph 0033; It is noted that the substrate holds the form of the adhesive seal, and may be made of pliable materials such as foam, silicone, polyurethane, latex, etc. and thus forms the shape the adhesive seal takes). Chodkowski ‘483 also depicts scoring or delineations of the tabs from the rest of the planar surface (see Fig. 1, delineations at 42 are formed between the tabs and the rest of the adhesive body).
	Hara is silent regarding wherein the cover member also includes perforations.
	Chodkowski ‘484 teaches wherein perforations may be formed at the tabbed portions (see Paragraph 0011, 0038 and Fig. 1; Delineations 42 can include grooving, scoring and/or perforations; The delineations may help with distinguishing or folding of the tabs from the rest of the adhesive material).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included perforations in the cover member, such as that taught by Chodkowski ‘484, in order to allow for adjustment of the tabs relative to the rest of the adhesive (see Paragraph 0038 of Chodkowski ‘484), or to individually peel the covering of the tabs to protect the adhesive (see Paragraph 0033 of Chodkowski ‘483).
Regarding claim 2, the device of Hara discloses the device of claim 1.
Hara further discloses wherein the patient contact perimeter comprises a cushioned portion (see Paragraph 0037 and 0045; The bellows acts as a cushion against the patients face, and additionally the portion of the surface of the bellows which contacts the skin may include a sheet-shaped cushion material).
	Regarding claim 4, the device of Hara discloses the device of claim 1.
	Hara further discloses wherein the mask body is at least part light-transmissible (see Paragraph 0035, the cover is made of a transparent resin to view the mouth during treatment).
	Regarding claim 5, the device of Hara discloses the device of claim 1.
	Hara is silent regarding wherein the adhesive seal is modular and interchangeable.
	However, Chodkowski ‘484 teaches wherein the adhesive seal may be made of different shapes (see Paragraph 0036) and wherein the adhesive may be removed from the patient and is not reused (see Paragraphs 0033, where the adhesive may be removed and a new one may be used for every treatment session).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to make the adhesive seal modular and interchangeable, such as that taught by Chodkowski, in order to allow the adhesive seal to fit the patient or mask differently, and to provide a fresh sanitary adhesive seal between each patient or use (Paragraph 0033).
	Regarding claim 6, the device of Hara discloses the device of claim 1.
	Hara further discloses a strap for engaging with a patient’s head to hold the positive pressure mask in position (straps 141, see Fig. 1 and Paragraph 0038; also see Fig. 5, 541).
	Regarding claim 8, the device of Hara discloses the device of claim 1.
	Hara further discloses wherein there is a uniform distance between the flexible concertinaed portion and the patient-contact perimeter around at least a majority of the mask body (see Fig. 2, there is a uniform distance between the contact surface at 102 and the bellows portions; Additionally, the adhesive layer of Chodkowski is substantially the same thickness and thereby provides a uniform distance between the adhesive contacting the face and the bellows).
Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S Publication No. 2022/0218931 A1) in view of Rosenkoetter (U.S Patent No. 5,590,644 A) and Chodkowski (U.S Publication No. 2020/0306483 A1, hereinafter Chodkowski ‘483) and Chodkowski (U.S Publication No. 2020/0306484 A1, hereinafter Chodkowski ‘484), as applied to claim 1, in further view of Frater (U.S Publication No. 2007/0215161 A1).
Regarding claim 3, the device of Hara discloses the device of claim 1.
	Hara is silent regarding wherein the cushioned portion comprises a gel cushion.
	Frater teaches wherein the cushion/gusset portion comprises a gel cushion (see Fig. 22-24 and Paragraphs 0146-0147, the cushion may fully comprise gel or may have a gel pocket such as 288 to provide shock absorption or additional cushioning).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included a gel cushion, such as that taught by Frater, in order to provide additional shock absorption during deformation of the gusset (see Paragraph 0147).
Regarding claim 7, the device of Hara discloses the device of claim 1.
Hara is silent regarding wherein the gas inlet comprises an elbow swivel assembly.
Frater teaches wherein the gas inlet comprises an elbow swivel assembly (swivel elbow assembly 22, see Fig. 2 and Paragraph 0096).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included an elbow swivel assembly at the gas inlet, such as that taught by Frater, in order to provide a known configuration for providing pressurized gas supply to a patient (see Paragraph 0096) and to allow for rotation of the delivery conduit without disrupting gas flow.
Claims 9-10, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S Publication No. 2022/0218931 A1) in view of Chodkowski (U.S Publication No. 2020/0306483 A1, hereinafter Chodkowski ‘483) and Chodkowski (U.S Publication No. 2020/0306484 A1, hereinafter Chodkowski ‘484).
Regarding claim 9, Hara discloses a positive pressure mask (mask 100, see Fig. 1 and Paragraph 0031), comprising: 
a mask body configured to cover a patient's mouth and nostrils (openings of 101/102, bellows 103 and cover 104, see Fig. 1), the mask body having a patient-contact perimeter (see Fig. 2 and Paragraphs 0037, 0039, the mask body has a contact perimeter at 102 where the bottom portion of the bellows may contact the face), the mask body comprising an at least in part flexible portion of uniform flexion continuously around the mask body (valley folds 202, see Paragraph 0039 and Fig. 2; The mask includes folds 202 which are flexible and of uniform flexion around the circumference of the mask), a flexible concertinaed portion comprising a plurality of ridges, at or adjacent to the patient-contact perimeter to accommodate movement of the patient’s face during use (bellows portion 103, see Fig. 1 and Paragraph 0033; also see Fig. 2 and Paragraph 0039, the bellows includes mountain folds 201 which form ridges adjacent to the patient-contact perimeter and compress to accommodate movement), the plurality of ridges configured to be stacked perpendicular to the patient’s face (see Fig. 1-2, the ridges are stacked in a perpendicular direction to the plane of the patient’s face), such that the plurality of ridges are configured to move away from and toward the patient's face (see Paragraph 0039, the bellows portion may compress against the patient’s face and thus the ridges are configured to move toward the face; Release of tension or release of the mask from the face would decompress the bellows and move them away from the face); and 
a gas inlet to the mask body configured to be connected to a positive-pressure source (opening portion 101, see Fig. 1; also see Paragraph 0034, portion 101 receives air from ventilator 124 from tube 123).
	Hara is silent regarding an adhesive seal positioned at the patient-contact perimeter to secure the mask body to the patient’s face, the adhesive seal being positioned at the outermost portion of the patient contact perimeter, the adhesive seal further comprising one or more layers, each layer comprising: one or more cover members, the cover members each comprising: at least one removable tab; and at least one perforation; a dual-sided form carrier with adhesive material on one or both sides.
	Chodkowski ‘483 teaches an adhesive seal (adhesive arrangement 16, see Paragraph 0033 and Fig. 1) positioned at the patient-contact perimeter to secure the mask body to the patient’s face (see Paragraph 0002 and Claim 1, the adhesive arrangement is positioned on the patient-contact perimeter and secures the patient interface 14 to the patient), the adhesive seal being positioned at the outermost portion of the patient contact perimeter (see Fig. 1), the adhesive seal further comprising one or more layers (see Fig. 1, adhesive arrangement 16 is provided in a layer), each layer comprising: one or more cover members (release film 37, see Fig. 1 and Paragraph 0033; The release film covers/shields the adhesive until application of the adhesive is desired), the cover members each comprising: at least one removable tab (see Paragraph 0033, the adhesive covers the planar surface 28 inclusive of the tabs 34, and the film may cover the adhesive material 36; Thus, the release film 37 includes a tab portion which covers tabs 34); a dual-sided form carrier with adhesive material on one or both sides (adhesive substrate material 26 and adhesive material 36 which covers the substrate, see Fig. 1 and Paragraph 0033; It is noted that the substrate holds the form of the adhesive seal, and may be made of pliable materials such as foam, silicone, polyurethane, latex, etc. and thus forms the shape the adhesive seal takes). Chodkowski ‘483 also depicts scoring or delineations of the tabs from the rest of the planar surface (see Fig. 1, delineations at 42 are formed between the tabs and the rest of the adhesive body).
	Hara is silent regarding wherein the cover member also includes perforations.
	Chodkowski ‘484 teaches wherein perforations may be formed at the tabbed portions (see Paragraph 0011, 0038 and Fig. 1; Delineations 42 can include grooving, scoring and/or perforations; The delineations may help with distinguishing or folding of the tabs from the rest of the adhesive material).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included perforations in the cover member, such as that taught by Chodkowski ‘484, in order to allow for adjustment of the tabs relative to the rest of the adhesive (see Paragraph 0038 of Chodkowski ‘484), or to individually peel the covering of the tabs to protect the adhesive (see Paragraph 0033 of Chodkowski ‘483).
Regarding claim 10, the device of Hara discloses the device of claim 9.
Hara further discloses wherein the patient contact perimeter comprises a cushioned portion (see Paragraph 0037 and 0045; The bellows acts as a cushion against the patients face, and additionally the portion of the surface of the bellows which contacts the skin may include a sheet-shaped cushion material).
Regarding claim 12, the device of Hara discloses the device of claim 9.
Hara is silent regarding wherein the adhesive seal is modular and interchangeable.
	However, Chodkowski ‘484 teaches wherein the adhesive seal may be made of different shapes (see Paragraph 0036) and wherein the adhesive may be removed from the patient and is not reused (see Paragraphs 0033, where the adhesive may be removed and a new one may be used for every treatment session).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to make the adhesive seal modular and interchangeable, such as that taught by Chodkowski, in order to allow the adhesive seal to fit the patient or mask differently, and to provide a fresh sanitary adhesive seal between each patient or use (Paragraph 0033).
Regarding claim 14, Hara discloses a positive pressure mask (mask 100, see Fig. 1 and Paragraph 0031), comprising: 
a mask body configured to cover a patient's mouth and nostrils (openings of 101/102, bellows 103 and cover 104, see Fig. 1), the mask body having a patient-contact perimeter (see Fig. 2 and Paragraphs 0037, 0039, the mask body has a contact perimeter at 102 where the bottom portion of the bellows may contact the face), the mask body comprising a flexible concertinaed portion at or adjacent to the patient-contact perimeter to accommodate movement of the patient’s face during use (bellows 103, see Figs. 1-2 and Paragraphs 0037, 0039; The bellows are adjacent to the patient-contact perimeter at opening portion 102 which contacts the patient’s skin, the compression of the bellows accommodates patient’s face movement during use), the flexible concertinaed portion comprising a plurality of ridges (mountain folds 201, see Fig. 2 and Paragraph 0039), the plurality of ridges configured to be stacked perpendicular to the patient’s face (see Fig. 1-2, the ridges are stacked in a perpendicular direction to the plane of the patient’s face), such that the plurality of ridges are configured to move away from and toward the patient's face (see Paragraph 0039, the bellows portion may compress against the patient’s face and thus the ridges are configured to move toward the face; Release of tension or release of the mask from the face would decompress the bellows and move them away from the face); 
a gas inlet to the mask body configured to be connected to a positive-pressure source (opening portion 101, see Fig. 1; also see Paragraph 0034, portion 101 receives air from ventilator 124 from tube 123).
	Hara is silent regarding an adhesive seal positioned at the patient-contact perimeter to secure the mask body to the patient’s face, the adhesive seal being positioned at the outermost portion of the patient contact perimeter, the adhesive seal further comprising one or more layers, each layer comprising: one or more cover members, the cover members each comprising: at least one removable tab; and at least one perforation; a dual-sided form carrier with adhesive material on one or both sides.
	Chodkowski ‘483 teaches an adhesive seal (adhesive arrangement 16, see Paragraph 0033 and Fig. 1) positioned at the patient-contact perimeter to secure the mask body to the patient’s face (see Paragraph 0002 and Claim 1, the adhesive arrangement is positioned on the patient-contact perimeter and secures the patient interface 14 to the patient), the adhesive seal being positioned at the outermost portion of the patient contact perimeter (see Fig. 1), the adhesive seal further comprising one or more layers (see Fig. 1, adhesive arrangement 16 is provided in a layer), each layer comprising: one or more cover members (release film 37, see Fig. 1 and Paragraph 0033; The release film covers/shields the adhesive until application of the adhesive is desired), the cover members each comprising: at least one removable tab (see Paragraph 0033, the adhesive covers the planar surface 28 inclusive of the tabs 34, and the film may cover the adhesive material 36; Thus, the release film 37 includes a tab portion which covers tabs 34); a dual-sided form carrier with adhesive material on one or both sides (adhesive substrate material 26 and adhesive material 36 which covers the substrate, see Fig. 1 and Paragraph 0033; It is noted that the substrate holds the form of the adhesive seal, and may be made of pliable materials such as foam, silicone, polyurethane, latex, etc. and thus forms the shape the adhesive seal takes). Chodkowski ‘483 also depicts scoring or delineations of the tabs from the rest of the planar surface (see Fig. 1, delineations at 42 are formed between the tabs and the rest of the adhesive body).
	Hara is silent regarding wherein the cover member also includes perforations.
	Chodkowski ‘484 teaches wherein perforations may be formed at the tabbed portions (see Paragraph 0011, 0038 and Fig. 1; Delineations 42 can include grooving, scoring and/or perforations; The delineations may help with distinguishing or folding of the tabs from the rest of the adhesive material).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included perforations in the cover member, such as that taught by Chodkowski ‘484, in order to allow for adjustment of the tabs relative to the rest of the adhesive (see Paragraph 0038 of Chodkowski ‘484), or to individually peel the covering of the tabs to protect the adhesive (see Paragraph 0033 of Chodkowski ‘483).
Regarding claim 15, the device of Hara discloses the device of claim 14.
Hara further discloses wherein the mask body is formed from a flexible plastics material (see Paragraph 0037, the bellows may be formed of a plastic material; The bellows are formed to compress and thus are pliable/flexible).
Regarding claim 16, the device of Hara discloses the device of claim 14.
Hara is silent regarding wherein the adhesive seal is modular and interchangeable.
	However, Chodkowski ‘484 teaches wherein the adhesive seal may be made of different shapes (see Paragraph 0036) and wherein the adhesive may be removed from the patient and is not reused (see Paragraphs 0033, where the adhesive may be removed and a new one may be used for every treatment session).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to make the adhesive seal modular and interchangeable, such as that taught by Chodkowski, in order to allow the adhesive seal to fit the patient or mask differently, and to provide a fresh sanitary adhesive seal between each patient or use (Paragraph 0033).
Regarding claim 17, the device of Hara discloses the device of claim 14.
Hara further discloses wherein the flexible concertainaed portion is continuous around the mask body to permit uniform flexion (see Fig. 2, the bellows are continuous around the mask body and have consistent structure and thus permit uniform flexion against the face around the mask).
Regarding claim 18, the device of Hara discloses the device of claim 14.
	Hara further discloses wherein there is a uniform distance between the flexible concertinaed portion and the patient-contact perimeter around at least a majority of the mask body (see Fig. 2, there is a uniform distance between the contact surface at 102 and the bellows portions; Additionally, the adhesive layer of Chodkowski is substantially the same thickness and thereby provides a uniform distance between the adhesive contacting the face and the bellows).
Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S Publication No. 2022/0218931 A1) in view of Chodkowski (U.S Publication No. 2020/0306483 A1, hereinafter Chodkowski ‘483) and Chodkowski (U.S Publication No. 2020/0306484 A1, hereinafter Chodkowski ‘484), as applied to claim 9, in further view of Frater (U.S Publication No. 2007/0215161 A1).
Regarding claim 11, the device of Hara discloses the device of claim 9.
	Hara is silent regarding wherein the cushioned portion comprises a gel cushion.
	Frater teaches wherein the cushion/gusset portion comprises a gel cushion (see Fig. 22-24 and Paragraphs 0146-0147, the cushion may fully comprise gel or may have a gel pocket such as 288 to provide shock absorption or additional cushioning).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included a gel cushion, such as that taught by Frater, in order to provide additional shock absorption during deformation of the gusset (see Paragraph 0147).
Regarding claim 13, the device of Hara discloses the device of claim 9.
Hara is silent regarding wherein the gas inlet comprises an elbow swivel assembly.
Frater teaches wherein the gas inlet comprises an elbow swivel assembly (swivel elbow assembly 22, see Fig. 2 and Paragraph 0096).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hara to have included an elbow swivel assembly at the gas inlet, such as that taught by Frater, in order to provide a known configuration for providing pressurized gas supply to a patient (see Paragraph 0096) and to allow for rotation of the delivery conduit without disrupting gas flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,196,223 B1 to Belfer - adhesive seal for adherence of respiratory mask to patient with peelable cover, perforations/slits to enable flexibility.
U.S 5,918,598 to Belfer - adhesive seal for adherence of respiratory mask to patient, peelable cover which has different portions to be peeled and additional adhesive portions that can be independently applied to provide better sealing.
U.S 8,381,727 B2 to Matich - adhesive seal for a face mask, where a cover is provided to protect the adhesive, wherein the adhesive surfaces are provided in several distinct contact portions/perimeters.
U.S 2005/0098183 A1 to Nash - respiratory mask with both straps and option for additional adhesive at the sealing portion to provide enhanced sealing.
U.S 2002/0185134 A1 to Bishop - face mask with adhesive layer surface for contacting the skin, with peelable cover layer to protect the adhesive from setting with exposure to air, cover has tabbed portion to facilitate peeling.
U.S 2015/0027447 A1 to Leevan - respiration mask seal with adhesive layer that contacts face, and other peelable portions of the seal to selectively expose different portions of the adhesive for adjustment of seal.
U.S 2002/0029780 A1 to Frater - respiration mask with bellows portion stacked perpendicular to the patients face, with patient contacting portion and cushioning portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785